DETAILED ACTION
This Office Action is in response to the application 17/060,760 filed on 10/01/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending in this application. Claims 1, 5, and 13 are independent.
	Priority
This application is a continuation of Application No. 15/195,803 filed on 06/28/2016, currently US Patent No. 10,826,685.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-12 are/rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
As to claim 5, claim 5, claim is directed to a system, as recited in preamble. However, the body of the claim does not recite any system component that could be understood, by one of ordinary skill in the art, as a hardware component. The body of the claim merely recites the functions that are performed by a computing device, without reciting the components that performs the actions.  The nominal recitation to a "system" in the preamble does not limit the body of the claim as it only states the invention' s purpose or intended use; see Catalina Marketing Int'l, Inc., v. Coolsavings.com Inc., 289 F.3d 801,808 (Fed. Cir. 2002).   Therefore, the claims are directed to non-statutory subject matter. 
As to claims 6-12, claims are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reason.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,826,685. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the reference claims.
The following claims are presented side by side for comparison. The comparison shows how the broader method claims 1, 5 and 13 of the instant application are anticipated by the reference claim 1, 5, and 13, respectively.

Instant Application 17/060,760
Reference Patent No. 10,826,685
1. A computer-implemented method, comprising: under the control of one or more computer systems configured with executable instructions,
generating audit logs pertaining to operations of a computing resource operated in connection with the one or more computer systems;

committing the audit logs to one or more blocks of a private blockchain, the blockchain accepting the audit logs on a condition that the audit logs are accompanied with a first proof of work that implies a first integrity verification of the audit logs;



committing data associated with the one or more blocks of the private blockchain to a provider blockchain, the provider blockchain accepting the data on a condition that the data is accompanied by a second proof of work that implies a second integrity verification of the data; and






providing, to a requestor, one or more integrity assurances for at least a subset of the audit logs based at least in part on generating a confirmation of the second integrity verification.
1. A computer-implemented method, comprising: 
   generating audit logs pertaining to operations of a computing resource operated in connection with one or more computer systems where information included in the audit logs is anonymized by at least obfuscating the operations of the computing resource included in the audit logs; 
   
committing the audit logs to one or more blocks of a private blockchain, the private blockchain accepting the audit logs on a condition that the audit logs are accompanied with a first proof of work corresponding to a first integrity verification of the audit logs, wherein the first proof of work excludes private data of the audit logs; and 
   

  committing data associated with the one or more blocks of the private blockchain to a provider blockchain by at least; 
   performing a second proof of work by at least generating a second integrity verification of the data based at least in part on a result of determining that the first integrity verification corresponding to the first proof of work is valid; and 
   as a result of successfully performing the second proof of work, committing the data associated with the one or more blocks of the private blockchain to the provider blockchain; and 
  
 providing, to a requestor, one or more integrity assurances for at least a subset of the audit logs based at least in part on generating a confirmation of the second integrity verification.
5.  A system, comprising:
at least one computing device configured to implement one or more services, wherein the one or more services are configured to:
generate a first private blockchain to capture event data associated with the one or more services, such that the first private blockchain captures the event data only if integrity of the event data is verified;
capture the event data in one or more blocks of the first private blockchain;
process the one or more blocks of the first private blockchain to generate verification data for the first private blockchain, the verification data excluding at least private data within the event data;
cause the verification data for the first private blockchain and second verification data of a second private blockchain to be committed to one or more blocks of a provider blockchain, the provider blockchain only allowing commission of data thereto if integrity of the data is verified; and
provide an interface that, in response to a verification request, performs one or more integrity verification operations on the one or more blocks of the provider blockchain to determine integrity of the subset of the event data.
5. A system comprising: one or more processors; and memory storing instructions that, as a result of execution by the one or more processors, cause the system to: 
   generate a first blockchain to capture event data, where the event data recorded in the first blockchain is anonymized by at least obfuscating the event data;
   process the first blockchain to generate verification data for the first blockchain, the verification data excluding private data within the event data; and 
   cause the verification data for the first blockchain to be committed to one or more blocks of a second blockchain by at least; 
   generating an integrity verification of the event data by at least verifying the verification data corresponding to the first blockchain; and 
   committing the verification data to the second blockchain as a result of verifying the verification data.

13. A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least:
configure a multi-provider blockchain to accept blockchain data on a condition that the blockchain data includes or is accompanied by verification information indicating integrity of the blockchain data;

cause a plurality of providers to generate blockchain data, each provider of the plurality of providers generating a respective portion of the blockchain data, each respective portion of the blockchain data being associated with a respective private blockchain of a plurality of private blockchains that, by virtue of including event data within the private blockchain, implies verification of integrity of the event data;










cause the plurality of providers to each submit blockchain data associated with the respective private blockchain for addition to the multi-provider blockchain;
generate the verification information based at least in part on the submitted blockchain data; and
provide an indication regarding integrity of the submitted blockchain data based at least in part on an outcome of storing the submitted blockchain data in the multi-provider blockchain.
13. A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: 
  
 configure a multi-provider blockchain to accept blockchain data on a condition that the blockchain data includes verification information indicating integrity of the blockchain data; 
  
 cause a plurality of providers to generate blockchain data excluding private data of event data by at least obfuscating the private data prior to recording the event data in the multi-provider blockchain in order to anonymize the private data, each provider of the plurality of providers generating a respective portion of the blockchain data, at least one respective portion of the blockchain data being associated with a respective private blockchain of a plurality of private blockchains that, by virtue of including the event data within the respective private blockchain, provides verification of integrity of the event data based at least in part on a first proof of work included in the at least one respective portion of the blockchain data, where the verification of integrity of the event data includes a second proof of work generated based at least in part on a result of verifying the verification information associated with the first proof of work;  
 cause the plurality of providers to submit blockchain data associated with the respective private blockchain for addition to the multi-provider blockchain;
  
 generate the verification information based at least in part on the blockchain data; and 
   provide an indication regarding integrity of the blockchain data based at least in part on an outcome of storing the blockchain data in the multi-provider blockchain.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by unpatentable over Spanos (“Spanos,” US 2016/0028552, published on 01/28/202016).
As to claim 1, Spanos teaches a computer-implemented method (Spanos: pars 0008-0011, 00027-0029, a system and method for processing data blocks applying chain rules and blockchain technology), comprising: 
generating audit logs pertaining to operations of a computing resource operated in connection with one or more computer systems (Spanos: pars 0034, 0063-0065 – see also 0003, 0006, 0033, 0066, a log/history of transactions related to a network resource actionable use (i.e., an audit thereof for at least storage associated services across plural blockchain applicability environments); as per blockchain/slide-blockchain applicability to at least: (1) royalty payments (e.g., par 0063; intellectual property agreement/licensing/royalties associated with a first verification, with the digital currency associated with a second verification), (2) smart contracts (e.g., par 0064; contract legitimacy/payment intention associated with a first verification, with a digital currency associated with a second verification), and (3) transfer of assets (e.g., par 0065; asset ownership legitimacy/transfer-intention associated with a first verification, with a actionable transfer legitimacy associated with a second verification), etc.);
committing the audit logs to one or more blocks of a private blockchain, the blockchain accepting the audit logs are accompanied with a first proof of work corresponding to a first integrity verification of the audit logs (Spanos: pars 0010, 0027, 0030, 0045, 0058, 0063-0064, root, forked, previous/subsequent blocks (i.e., encompassing at least ‘private’ block types as a forked type relative to a root/previous block) elements/components/data-structures per se], 0027 [slide chains as encompassing co-existing forked ‘private’ blocks, with a customized set of protocol rules – i.e., distinct/granular ‘integrity’ verification and proof ‘standards’ of work criteria/protocols], 0030 [block hashing/verification associated criteria aspects], 0063 – see also 0038 [fork block as distinct ‘private’ blockchain element with likewise distinct/relative verification criteria/protocols], 0045, 0058, 0064, the/a ‘logs’ integration into a ‘private’ blockchain, whereas integration encompasses at least an implied verification (i.e., ‘committing’ as per effectively a verified integration/adding of blocks to a chain per se) as per a blockchain associated (i.e., a ‘first’) ‘proof of work’; as per a first blockchain (i.e., forked or slide blockchain) verification scenario relative to a second blockchain (i.e., forked slide blockchain) verification scenario, whereas verification is via blockchain hashing associated with a block payload (i.e., fork flag and associated block hashes determine which blocks/associated-payloads to be involved in a given forking scenario; e.g., ¶0033), proof standard (i.e., ‘proof of work’ and variability ‘nonce’ parameters; e.g., ¶0035, 0048, 0049) and header comprising various applicability and verification (i.e., timestamp, descriptor – as effectively payload type/applicability identifier) criteria);
committing data associated with the one or more blocks of the private blockchain to a provider blockchain, the provider blockchain accepting the data on a condition that the data is accompanied by a second proof of work that imples a second integrity verification of the data (Spanos: pars 0010, 0027, 0030, 0063 – see also 0038, 0045, 0058, 0064, the/a ‘private’ blockchain integration into a ‘provider’ blockchain, whereas integration encompasses at least an implied verification (i.e., ‘committing’ as per effectively a verified integration/adding of ‘private’ blockchain blocks to a chain per se) as per blockchain associated (i.e., a ‘first’ and then ‘second’) ‘proof of work’; as per subsequent to the first blockchain (i.e., forked or slide blockchain) verification scenario, the second blockchain (i.e., forked slide blockchain) verification scenario, whereas verification is via blockchain hashing associated with a block payload (i.e., fork flag and associated block hashes determine which blocks/associated-payloads to be involved in a given forking scenario; e.g., par 0033), proof standard (i.e., ‘proof of work’ and variability ‘nonce’ parameters; e.g., pars 0048, 0049) and header comprising various applicability and verification (i.e., timestamp, descriptor – as effectively payload type/applicability identifier) criteria); and
providing, to a requestor, one or more integrity assurances for at least a subset of the audit logs based at least in part on generating a confirmation of the second integrity verification (Spanos: pars 0034, 0063-0065 – see also 0003, 0006, 0033, 0066, verification as per a blockchain associated effectively double/serial blockchain verification scenario – i.e., a serial verification whereas a given blockchain with associated verification as made part of a second/forked blockchain – such that if the second verification is valid, then the first had to be valid; as particularly applicable to transactions related to blockchain/slide-blockchain applicability to at least: (1) intellectual property agreement/licensing associated with a first verification, with the digital currency associated with a second verification), (2) contract legitimacy/payment intention associated with a first verification, with a digital currency associated with a second verification), and (3) asset ownership legitimacy/transfer-intention associated with a first verification, with a actionable transfer legitimacy associated with a second verification).
As to claim 2, Spanos teaches the computer-implemented method of claim 1, 
Spanos further teaches wherein the first integrity verification is iteratively generated using a cryptographic hash function until a result meets one or more criteria set for the private blockchain, the one or more criteria set such that iterative generation of the first integrity verification is of a specified computational difficulty (Spanos: pars 0010, 0031, 0046, 0054 – see also 0015, 0035, 0047, 0048; insofar as this is the proof of work aspect of the hash calculation encompassing a nonce, whereas upon the final (of iterative steps involved) hash calculation result as compared to the ‘proof standard’ – i.e., a threshold or proof criteria (e.g., Spanos par 0047) per se as per effectively a ‘verification is of a specified computational difficulty’).
As to claim 3, Spanos teaches the computer-implemented method of claim 2, wherein the cryptographic function is SHA-256 (Spanos: pars 0030, 0036, the computation used is a SHA256 hash function).
As to claim 4, Spanos teaches the computer-implemented method of claim 2, 
Spanos further teaches wherein the data includes the first proof of work (Spanos: pars 0010, 0027, 0030, 0063 – see also 0037, 0045, 0058, 0064, et seq.; insofar as this is the/a ‘private’ blockchain (i.e., ‘data’ as per the ‘private’ blockchain resulting verification) integration into a ‘provider’ blockchain, whereas integration encompasses at least an implied verification (i.e., ‘committing’ as per effectively a verified integration/adding of ‘private’ blockchain blocks to a chain per se) as per blockchain associated (i.e., a ‘first’ and then ‘second’) ‘proof of work’; as per subsequent to the first blockchain (i.e., forked or slide blockchain) verification scenario, the second blockchain (i.e., forked slide blockchain) verification scenario, whereas verification is via blockchain hashing associated with a block payload, proof standard (i.e., ‘proof of work’ and variability ‘nonce’ parameters; e.g., pars 0048, 0049) and header comprising various applicability and verification (i.e., timestamp, descriptor – as effectively payload type/applicability identifier) criteria) that obfuscates at least a portion of the data of the private blockchain ((Spanos: pars 0010, 0027, 0030, 0063 – see also 0038, 0045, 0058, 0064, et seq.; insofar as this is merely the block to block dependency of hashing of a chain previous block elements, and insofar as a block (i.e., forked/root/arbitrary-block in a chain/slide-chain) associated hashing element is an input to a subsequent/parallel chain/forked/slide-chain distinct/granular ‘integrity’ verification and proof ‘standards’ of work criteria/protocols, whereas upon actual hashing, said hashing results in a data structure element that obfuscates the data for which the hashing used as input to produce the hashing output – i.e., the output as used in the ‘integrity’ verification and proof ‘standards’ of work calculations per se).
As to claim 13, Spanos teaches a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by one or more processors of a computer system (Spanos: pars 0008-0011, 0015, 00027-0029, a system and method, using computer readable instructions, for processing data blocks applying chain rules and blockchain technology), cause the computer system to at least: 
configure a multi-provider blockchain to accept blockchain data on a condition that the blockchain data includes verification information indicating integrity of the blockchain data (Spanos: pars 0034, 0063-0065 – see also 0003, 0006, 0033, 0066, a log/history of transactions related to a network resource actionable use (i.e., an audit thereof for at least storage associated services across plural blockchain applicability environments); as per blockchain/slide-blockchain applicability to at least: (1) royalty payments (e.g., par 0063; intellectual property agreement/licensing/royalties associated with a first verification, with the digital currency associated with a second verification), (2) smart contracts (e.g., par 0064; contract legitimacy/payment intention associated with a first verification, with a digital currency associated with a second verification), and (3) transfer of assets (e.g., par 0065; asset ownership legitimacy/transfer-intention associated with a first verification, with a actionable transfer legitimacy associated with a second verification), etc.); 
cause a plurality of providers to generate blockchain data, each provider of the plurality of providers generating a respective portion of the blockchain data, each respective portion of the blockchain data being associated with a respective private blockchain of a plurality of private biockchains that, by virtue of including the event data within the respective private blockchain, provides verification of integrity of the event data (Spanos: pars 0010, 0027, 0030, 0063 – see also 0038, 0045, 0058, 0064, the/a ‘private’ blockchain integration into a ‘provider’ blockchain, whereas integration encompasses at least an implied verification (i.e., ‘committing’ as per effectively a verified integration/adding of ‘private’ blockchain blocks to a chain per se) as per blockchain associated (i.e., a ‘first’ and then ‘second’) ‘proof of work’; as per subsequent to the first blockchain (i.e., forked or slide blockchain) verification scenario, the second blockchain (i.e., forked slide blockchain) verification scenario, whereas verification is via blockchain hashing associated with a block payload (i.e., fork flag and associated block hashes determine which blocks/associated-payloads to be involved in a given forking scenario; e.g., par 0033), proof standard (i.e., ‘proof of work’ and variability ‘nonce’ parameters; e.g., pars 0048, 0049) and header comprising various applicability and verification (i.e., timestamp, descriptor – as effectively payload type/applicability identifier) criteria);  
cause the plurality of providers to submit blockchain data associated with the respective private blockchain for addition to the multi-provider blockchain; generate the verification information based at least in part on the blockchain data (Spanos: pars 0010, 0027, 0030, 0063 – see also 0038, 0045, 0058, 0064, the/a ‘private’ blockchain integration into a ‘provider’ blockchain, whereas integration encompasses at least an implied verification (i.e., ‘committing’ as per effectively a verified integration/adding of ‘private’ blockchain blocks to a chain per se) as per blockchain associated (i.e., a ‘first’ and then ‘second’) ‘proof of work’; as per subsequent to the first blockchain (i.e., forked or slide blockchain) verification scenario, the second blockchain (i.e., forked slide blockchain) verification scenario, whereas verification is via blockchain hashing associated with a block payload (i.e., fork flag and associated block hashes determine which blocks/associated-payloads to be involved in a given forking scenario; e.g., par 0033), proof standard (i.e., ‘proof of work’ and variability ‘nonce’ parameters; e.g., pars 0048, 0049) and header comprising various applicability and verification (i.e., timestamp, descriptor – as effectively payload type/applicability identifier) criteria); and
provide an indication regarding integrity of the blockchain data based at least in part on an outcome of storing the blockchain data in the multi-provider blockchain (Spanos: pars 0034, 0063-0065 – see also 0003, 0006, 0033, 0066, verification as per a blockchain associated effectively double/serial blockchain verification scenario – i.e., a serial verification whereas a given blockchain with associated verification as made part of a second/forked blockchain – such that if the second verification is valid, then the first had to be valid; as particularly applicable to transactions related to blockchain/slide-blockchain applicability to at least: (1) intellectual property agreement/licensing associated with a first verification, with the digital currency associated with a second verification), (2) contract legitimacy/payment intention associated with a first verification, with a digital currency associated with a second verification), and (3) asset ownership legitimacy/transfer-intention associated with a first verification, with a actionable transfer legitimacy associated with a second verification).
As to claim 14, Spanos teaches the non-transitory computer-readable storage medium of claim 13, 
Spanos further teaches wherein the verification information includes one or more outputs of a hash function as computed against one or more blocks of at least a subset of the plurality of private blockchains (Spanos: pars 0010, 0030, 0036, 0063, 0065 – see also 0003, 0006, 0033 [i.e., fork flag and associated block hashes determine which blocks/associated-payloads to be involved in a given forking scenario], 0066, et seq).
As to claim 15, Spanos teaches the non-transitory computer-readable storage medium of claim 14, 
Spanos further teaches wherein the one or more blocks of the at least a subset of the plurality of private blockchains include one or more outputs of an integrity check of at least a portion of the plurality of private bfockchain (Spanos: pars 0033 [i.e., fork flag and associated block hashes determine which blocks/associated-payloads to be involved in a given forking scenario], 0061, 0063, 0066 – see also 0064, 0065; insofar as cryptographic hashes/signatures (‘an integrity check’) as particularly applicable to transactions related to blockchain/slide-blockchain applicability associated with user interactivity to at least: (1) royalty payments (e.g., par 0063; intellectual property agreement/licensing associated with a first verification, with the digital currency associated with a second verification), (2) smart contracts (e.g., par 0064; contract legitimacy/payment intention associated with a first verification, with a digital currency associated with a second verification), and (3) transfer of assets (e.g., ¶0065; asset ownership legitimacy/transfer-intention associated with a first verification, with a actionable transfer legitimacy associated with a second verification), etc.).
As to claim 16, Spanos teaches the non-transitory computer-readable storage medium of claim 13, 
Spanos further teaches wherein the plurality of private blockchains are associated with operation of one or more services provided by the plurality of providers (Spanos: pars 0010, 0034, 0063-0065 – see also 0003, 0006, 0033 [i.e., fork flag and associated block hashes determine which blocks/associated-payloads to be involved in a given forking scenario], 0066, et seq.; insofar as this is the/a log/history of transactions related to a network resource actionable use (i.e., an audit thereof for at least storage associated services across plural blockchain applicability environments); as per blockchain/slide-blockchain applicability to at least: (1) royalty payments (e.g., par 0063; intellectual property agreement/licensing associated with a first verification, with the digital currency associated with a second verification), (2) smart contracts (e.g., par 0064; contract legitimacy/payment intention associated with a first verification, with a digital currency associated with a second verification), and (3) transfer of assets (e.g., par 0065; asset ownership legitimacy/transfer-intention associated with a first verification, with a actionable transfer legitimacy associated with a second verification), etc.).
As to claim 17, Spanos teaches the non-transitory computer-readable storage medium of claim 13, 
Spanos further teaches wherein the verification information is generated using at least a cryptographic hash function (Spanos: pars 0030, 0033, 0036, [i.e., fork flag and associated block hashes determine which blocks/associated-payloads to be involved in a given forking scenario]).
As to claim 18, Spanos teaches the non-transitory computer-readable storage medium of claim 13, wherein the cryptographic function is SHA-256 (Spanos: pars 0030, 0036, the computation used is a SHA256 hash function).
As to claim 20, Spanos teaches the non-transitory computer-readable storage medium of claim 13, 
Spanos further teaches wherein the outcome of storing the blockchain data is a verification of a proof of work associated with the storing of the blockchain data (Spanos: pars Spanos 0015, 0034, 0063, 0064 – see also 0003, 0006, 0065, 0066, et seq.,; insofar as achieving for plural applicability environments flexibility in the rules/protocols governing data storage/services and interpretation as to how a blockchain is propagated and verified relative to the blockchain creation/genesis/root (e.g., par 0037) blocks processing, and for legitimate forked blockchains to co-exist with the original/source blockchain(s), effectively allowing for sequential/serial chained blockchains with all associated effective serialized verification/proof-of-work aspects).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 5-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Spanos (“Spanos,” US 2016/0028552, filed on 07/24/2015), in view of Seger (“Seger,” US 9,397,985, filed on 04/14/2015).
As to claim 5, Spanos teaches a system, comprising at least one computing device configured to implement one or more services, wherein the one or more services (Spanos: pars 0008-0011, 00027-0029, a system and method for processing data blocks applying chain rules and blockchain technology), are configured to: 
generate a first blockchain to capture event data associated with the one or more services, such that the first private blockchain captures the event data only if integrity of the event data is verified (Spanos: pars 0010, 0033,-0034, 0048-0049, 0063-0065 – see also 0037, 0058, 0066, insofar as this is the/a ‘capture[d] event data associated with the one or more services’ integration into a ‘private’ blockchain, whereas integration encompasses at least an implied verification (i.e., ‘captured’ as per effectively a verified integration/adding of blocks to a chain per se) as per a blockchain associated proof of work; as per a first blockchain (i.e., forked or slide blockchain) verification scenario relative to a second blockchain (i.e., forked slide blockchain) verification scenario, whereas verification is via blockchain hashing associated with a block payload (i.e., fork flag and associated block hashes determine which blocks/associated-payloads to be involved in a given forking scenario, proof standard (i.e., ‘proof of work’ and variability ‘nonce’ parameters, and header comprising various applicability and verification (1.e., timestamp, descriptor — as effectively payload type/applicability identifier) criteria.);
capture the event data in one or more blocks of the first private blockchain
(Spanos: pars 0010, 0027, 0030, 0063 — see also 0037, 0045, 0058, 0064, et seq.; insofar as this adding to the blockchain new/updated event data per se, as subject to blockchain associated verification processing);
process one or more of the first private blockchain to generate verification data for the first blockchain (Spanos: pars 0010, 0027, 0030, 0045, 0058, 0063-0064, root, forked, previous/subsequent blocks (i.e., encompassing at least ‘private’ block types as a forked type relative to a root/previous block) elements/components/data-structures per se], 0027 [slide chains as encompassing co-existing forked ‘private’ blocks, with a customized set of protocol rules – i.e., distinct/granular ‘integrity’ verification and proof ‘standards’ of work criteria/protocols], 0030 [block hashing/verification associated criteria aspects], 0063 – see also 0038 [fork block as distinct ‘private’ blockchain element with likewise distinct/relative verification criteria/protocols], 0045, 0058, 0064, the/a ‘logs’ integration into a ‘private’ blockchain, whereas integration encompasses at least an implied verification (i.e., ‘committing’ as per effectively a verified integration/adding of blocks to a chain per se) as per a blockchain associated (i.e., a ‘first’) ‘proof of work’; as per a first blockchain (i.e., forked or slide blockchain) verification scenario relative to a second blockchain (i.e., forked slide blockchain) verification scenario, whereas verification is via blockchain hashing associated with a block payload (i.e., fork flag and associated block hashes determine which blocks/associated-payloads to be involved in a given forking scenario; e.g., ¶0033), proof standard (i.e., ‘proof of work’ and variability ‘nonce’ parameters; e.g., ¶0035, 0048, 0049) and header comprising various applicability and verification (i.e., timestamp, descriptor – as effectively payload type/applicability identifier) criteria); and
cause the verification data for the first blockchain and second verification data of a second private blockchain to be committed to one or more blocks of a provider blockchain, the provider blockchain only allowing commission of data thereto if integrity of the data is verified; and provide an interface that, in response to a verification request, performs one or more integrity verification operations on the one or more blocks of the provider blockchain to determine integrity of the subset of the event data (Spanos: pars 0010, 0027, 0030, 0063 – see also 0038, 0045, 0058, 0064, the/a ‘private’ blockchain integration into a ‘provider’ blockchain, whereas integration encompasses at least an implied verification (i.e., ‘committing’ as per effectively a verified integration/adding of ‘private’ blockchain blocks to a chain per se) as per blockchain associated (i.e., a ‘first’ and then ‘second’) ‘proof of work’; as per subsequent to the first blockchain (i.e., forked or slide blockchain) verification scenario, the second blockchain (i.e., forked slide blockchain) verification scenario, whereas verification is via blockchain hashing associated with a block payload (i.e., fork flag and associated block hashes determine which blocks/associated-payloads to be involved in a given forking scenario; e.g., par 0033), proof standard (i.e., ‘proof of work’ and variability ‘nonce’ parameters; e.g., pars 0048, 0049) and header comprising various applicability and verification (i.e., timestamp, descriptor – as effectively payload type/applicability identifier) criteria).
Spanos does not explicitly teach [generate verification data], the verification data excluding private data within the event data.
However, in an analogous art, Seger teaches [generate verification data], the verification data excluding private data within the event data (Seger: col 2, lines 11-15, col 3, lines 34-44, col 5,  lines 1-7, col 8, lines 29-38  – see also col 6, lines 25-33, col 9, lines 43-67, obfuscating the payload of a private distributed ledger blockchain [i.e. audit logs] , encrypting the content prior to performing blockchain hash processing – i.e., any information of a private nature in an actual text/content in a non-obfuscated form, is rendered obfuscated by first encrypting said information prior to performing blockchain hash processing, and therefore ‘the first proof of work’ calculation/determination processing is excluding actual text/content in a non-obfuscated/disclosed [i.e. private data] form ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seger with the method/system of Spanos for the benefit of providing a user with a means for the advantages of flexible ‘proof of work’ as a consensus protocol per se in a distributed ledger/blockchain applicability/environment, providing a  design/enhancement choice via additionally increasing the security of blockchain associated content via cryptographic encryption/decryption means (Seger: col 2, lines 11-15, col 3, lines 34-44, col 5,  lines 1-7, col 8, lines 29-38). 
As to claim 6, the combination of Spanos and Seger teaches the system of claim 5, 
Spanos further teaches wherein the integrity verification of the event data is verified by inclusion of a first proof of work indicating completion of a first set of one or more cryptographic computations (Spanos: pars 0010, 0027, 0030, 0063 – see also 0038, 0045, 0058, 0064, et seq.; insofar as this is the/a ‘event data’ integration into a blockchain, whereas integration encompasses at least an implied verification as per a blockchain associated ‘proof of work’; as per a first blockchain (i.e., forked or slide blockchain) verification scenario relative to a second blockchain (i.e., forked slide blockchain) verification scenario, whereas verification is via blockchain hashing associated with a block payload, proof standard (i.e., ‘proof of work’ and variability ‘cryptographic nonce’ parameters; ‘a first set of one or more cryptographic computations’) and header comprising various applicability and verification (i.e., timestamp, descriptor – as effectively payload type/applicability identifier) criteria).
As to claim 7, the combination of Spanos and Seger teaches the system of claim 6, 
Spanos further teaches wherein the integrity verification of the event data committed to the second blockchain is verified by inclusion of a second proof of work indicating completion of a second set of one or more cryptographic computations (Spanos: pars 0027, 0030, 0034, 0063 – see also 0045, 0058, 0064, 0066, et seq.; insofar as this is the/a ‘private’ blockchain integration into a ‘provider’ blockchain, whereas integration encompasses at least an implied verification (i.e., ‘committing’ as per effectively a verified integration/adding of ‘private’ blockchain blocks to a chain per se) as per blockchain associated (i.e., a ‘first’ and then ‘second’) ‘proof of work’; as per subsequent to the first blockchain (i.e., forked or slide blockchain) verification scenario, the second blockchain (i.e., forked slide blockchain) verification scenario, whereas verification is via blockchain hashing associated with a block payload, proof standard (i.e., ‘proof of work’ and variability ‘nonce’ parameters; e.g., Spanos ¶0048, 0049) and header comprising various applicability and verification (i.e., timestamp, descriptor – as effectively payload type/applicability identifier) criteria, and more succinctly, insofar as this is the/a verification as per a blockchain associated effectively double/serial blockchain verification scenario – i.e., a serial verification whereas a given blockchain with associated verification as made part of a second/forked blockchain – such that if the second verification is valid, then the first had to be valid).
As to claim 8, the combination of Spanos and Seger teaches the system of claim 7, 
Spanos further teaches wherein the first set of one or more cryptographic computations involves a first cryptographic hash function and the second set of one or more cryptographic computations involves a second cryptographic hash function (Spanos: pars 0030, 003, 00363 [i.e., fork flag and associated block hashes determine which blocks/associated-payloads to be involved in a given forking scenario]).
As to claim 9, the combination of Spanos and Seger teaches the system of claim 6, 
Spanos further teaches wherein the integrity verification of the event data is verified by authenticating the event data via inclusion of a digital signature as a condition for inclusion in the one or more blocks (Spanos: pars 0010, 0030, 0033 [i.e., fork flag and associated block hashes determine which blocks/associated-payloads to be involved in a given forking scenario], 0036).
As to claim 11, the combination of Spanos and Seger teaches the system of claim 5, 
Spanos further teaches wherein the event data includes audit logs generated from operations associated with one or more services (Spanos: pars 0034, 0063-0065 – see also 0003, 0006, 0033, 0066, et seq.; insofar as this is the/a log/history of transactions related to a network resource actionable use (i.e., an audit thereof for at least storage associated services across plural blockchain applicability environments); as per blockchain/slide-blockchain applicability to at least: (1) royalty payments (e.g., ¶0063; intellectual property agreement/licensing associated with a first verification, with the digital currency associated with a second verification), (2) smart contracts (e.g., ¶0064; contract legitimacy/payment intention associated with a first verification, with a digital currency associated with a second verification), and (3) transfer of assets (e.g., ¶0065; asset ownership legitimacy/transfer-intention associated with a first verification, with a actionable transfer legitimacy associated with a second verification), etc.).
As to claim 12, the combination of Spanos and Seger teaches the system of claim 11, 
Spanos further teaches wherein the one or more services are further configured to process the one or more blocks of the first blockchain by including at least a proof of work submitted with the audit logs and included in the one or more blocks of the second blockchain (Spanos: pars 0010, 0027, 0030, 0063 – see also 0038, 0045, 0058, 0064, et seq.; insofar as this is the/a ‘logs’ integration into a ‘private’ blockchain, whereas integration encompasses at least an implied verification (i.e., ‘committing’ as per effectively a verified integration/adding of blocks to a chain per se) as per a blockchain associated (i.e., a ‘first’) ‘proof of work’; as per a first blockchain (i.e., forked or slide blockchain) verification scenario relative to a second blockchain (i.e., forked slide blockchain) verification scenario, whereas verification is via blockchain hashing associated with a block payload (i.e., fork flag and associated block hashes determine which blocks/associated-payloads to be involved in a given forking scenario; e.g., Spanos ¶0033), proof standard (i.e., ‘proof of work’ and variability ‘nonce’ parameters; e.g., Spanos ¶0048, 0049) and header comprising various applicability and verification (i.e., timestamp, descriptor – as effectively payload type/applicability identifier) criteria).
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Spanos (“Spanos,” US 2016/0028552, filed on 07/24/2015), in view of Seger (“Seger,” US 9,397,985, filed on 04/14/2015), and further in view King et al (“King,” US 2017/0180134, filed on 12/21/2015).
As to claim 10, the combination of Spanos and Seger teaches the system of claim 9, 
but Spanos or Seger does not explicitly teach wherein inclusion of the signature reduces a required difficulty of the first set of the one or more cryptographic computations to be completed, relative to exclusion of the signature.
However, in an analogous art, King teaches wherein inclusion of the signature reduces a required difficulty of the first set of the one or more cryptographic computations to be completed, relative to exclusion of the signature (King: pars 0004, 0032, 0060, 0065 – see also 0019, 0029-0031, et seq.,), insofar as signature trust associated adjunct blockchain block verification as per an efficiency associated enhancement to said blockchain block verification across plural applicability environments).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with the method/system of Spanos and Seger for the benefit of providing a user with a means for the advantages of design/enhancement choice typical for reduction of computational resources in addition to increased efficiency per se (King: pars 0004, 0032). 
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spanos (“Spanos,” US 2016/0028552, filed on 07/24/2015), in view of Clark et al (“Clark,” US 2016/0253663, patented on 02/26/2016).
As to claim 19, the combination of Spanos and Seger teaches the non-transitory computer-readable storage medium of claim 13, 
but Spanos or Seger does not explicitly further teach wherein the indication is provided via an application programming interface provided by the computer system.
However, in an analogous art, Cark teaches wherein the indication is provided via an application programming interface provided by the computer system (Clark: par 0057), an electronic/digital ledger system with effectively a user interactive interface (i.e., ‘the indication is provided’) as at least invoked via an application programming interface type invocation software construct).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Clark with the method/system of Spanos for the benefit of providing a user with a means for invoking applications associated invocation functions via at least application programming interface type invocation software programming elements (Clark: par 0057).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439